52 F.3d 325NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
GUERNSEY MEMORIAL HOSPITAL, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-3563.
United States Court of Appeals, Sixth Circuit.
April 18, 1995.

Before:  LIVELY, JONES, and NELSON, Circuit Judges.

ORDER

1
Pursuant to the decision of the Supreme Court of the United States in Donna E. Shalala, Secretary of Health & Human Services v. Guernsey Memorial Hospital, Case No. 93-1251 on the docket of that court, this case is REMANDED to the United States District Court for the Southern District of Ohio with instructions to reinstate the judgment originally entered in favor of the Secretary.